IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40940
                        Conference Calendar



DENNIS W. DADE,

                                           Plaintiff-Appellant,


versus

JOE DON ABERNATHY, Department Public Safety Highway
Patrol Division; WILLIAM HARLEY CONDRY, Department
Public Safety Highway Patrol Division,

                                           Defendants-Appellees.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-165
                        - - - - - - - - - -

                           June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Dennis W. Dade (TDCJ # 720238) appeals the district court’s

dismissal of his in forma pauperis (IFP) civil rights complaint

as frivolous and for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) & (ii).   Dade’s complaint was based on

the allegedly illegal seizure of money made pursuant to his

arrest on possession-of-marijuana charges.    Dade indirectly


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-40940
                                  - 2 -

challenges the district court’s determination that his complaint

was barred by the applicable statute of limitations, arguing that

he would have initiated “these proceedings” sooner if he had

known the money was not going to be returned.

     An IFP complaint may be dismissed as frivolous pursuant to

28 U.S.C. § 1915(e)(2)(B)(i) if it has no arguable basis in law

or in fact.    Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).   Section 1915(e)(2)(B)(i) dismissals are reviewed for

abuse of discretion.    Id.   A dismissal under § 1915(e)(2)(B)(ii)

for failure to state a claim is reviewed de novo, applying the

same standard used to review a dismissal pursuant to Fed. R. Civ.

P. 12(b)(6).    Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).

     Even assuming that the district court’s determination that

Dade’s complaint was time-barred was in error, the court’s

alternative holding that Dade’s claim had no constitutional basis

was not erroneous.   “[D]eprivations of property caused by the

misconduct of state officials do not infringe constitutional due

process provided adequate state post-deprivation remedies exist.”

Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994).    Texas’s

tort of conversion provides such a remedy.     Id.

     The district court’s dismissal of the complaint is AFFIRMED.